Case 19-61608-grs          Doc 822        Filed 07/28/20 Entered 07/28/20 12:28:34                         Desc Main
                                          Document     Page 1 of 2

                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION

   ---------------------------------------------------------- x
                                                              :
   In re:                                                     : Chapter 11
                                                              :
   Americore Holdings, LLC, et al.,1                          : Case No. 19-61608
                                                              : (Jointly Administered)
                              Debtors.                        :
                                                              :
   ---------------------------------------------------------- x
                                                 AMENDED
                                          EXHIBIT REGISTER

            The Third Friday Total Return Fund, L.P. (“Third Friday”), by and through

   undersigned counsel, hereby submits the attached Exhibits for the hearing on July 29, 2020

   at 9:00am.

                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished

   via Notice of Electronic Filing by CM/ECF to all parties registered to receive such service

   in this case on this the 28th day of July, 2020.


                                                           SHRAIBERG, LANDAU & PAGE, P.A.
                                                           Attorneys for Third Friday
                                                           2385 NW Executive Center Drive, Suite 300
                                                           Boca Raton, Florida 33431
                                                           Telephone: 561-443-0800
                                                           Facsimile: 561-998-0047
                                                           Email: bss@slp.law

                                                           By:       /s/ Bradley S. Shraiberg
                                                                     Bradley S. Shraiberg, Esq.
                                                                     Florida Bar No.: 121622



   1
     The Debtors in these chapter 11 cases are (with the last four digits of their federal tax identification numbers
   in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Healther
   Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC
   (8799); Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard
   County Medical Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610);
   and St. Alexius Hospital Corporation # 1 (2766).

   {2337/000/00503584}
 Case 19-61608-grs            Doc 822   Filed 07/28/20 Entered 07/28/20 12:28:34   Desc Main
                                        Document     Page 2 of 2


Exhibit #    Description                                     Admitted/Refused   Not Introduced
    1        Joint Plan of Reorganization Proposed by The
             Third Friday Total Return Fund, L.P.
             [ECF No. 639]

    2        Disclosure Statement in Support of
             Reorganization Proposed by The Third Friday
             Total Return Fund, L.P.
             [ECF No. 640]

    3        Wosnhtons Corporation Commitment Letter
             dated July 13, 2020

    4        Wosnhtons Corporation Addendum to
             Commitment Letter dated July 27, 2020

    5        First Wall Street Capital Commitment Letter
             dated July 19, 2020

    6        First Wall Street Capital Addendum to
             Commitment Letter dated July 24, 2020

    7        Portuguese and Brazilian Corporate Registries

    8        Asset Purchase Agreement by and among
             Carol L. Fox, as Chapter 11 Trustee and The
             Third Friday Total Return Fund, L.P. dated
             July 24, 2020




        {2337/000/00503584}
